Exhibit 23.3 Charles W. Barkley Attorney at Law 6201 Fairview Road, Suite 200 (704) 944-4290 Charlotte, NC28210 (704) 944-4280 (Fax) cwbarkley@gmail.com gopublic2@aol.com skype: cbarkley2 May 17, 2013 ORO Capital Corporation 23 Dassan Island Drive Plettenburg Bay 6600 South Africa Re:ORO Capital Corporation Legal Opinion Ladies and Gentlemen: I have been asked by ORO Capital Corporation, a Nevada corporation (the “Company”), to render a legal opinion in connection the possible issuance of up to an aggregate of1,000,000shares (the “Shares”) of the Company’s common stock, par value $0.00001 per share (“Common Stock”) upon registration under the Securities Act of 1933, as amended. I am a duly authorized and currently licensed member of the North Carolina State Bar in good standing. I also consent to the use of my opinion of even date herewith in connection with the registration of the Shares and to the reference to me under the heading “Legal Matters” in the Registration Statement. Very truly yours, /s/ Charles W. Barkley Charles W. Barkley CWB/em
